                                           Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 1 of 22




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DAVID L. COOK,                              Case No. 19-cv-01370-PJH
                                                       Plaintiff,
                                   8
                                                                                       ORDER GRANTING IN PART AND
                                                  v.                                   DENYING IN PART DEFENDANTS'
                                   9
                                                                                       MOTIONS FOR SUMMARY
                                  10       MARCOS TORRES, et al.,                      JUDGMENT; REFERRAL TO
                                                                                       MEDIATION
                                                       Defendants.
                                  11
                                                                                       Re: Dkt. Nos. 64, 74, 131
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a former county detainee and current federal prisoner, proceeds with a

                                  14   pro se civil rights complaint under 42 U.S.C. § 1983. Defendants filed motions for

                                  15   summary judgment on the merits. Plaintiff has filed multiple oppositions and defendants

                                  16   filed replies. For the reasons set forth below, the motions are granted in part and denied

                                  17   in part.

                                  18                                         BACKGROUND

                                  19          This action continues on the second amended complaint. Docket No. 24. Plaintiff

                                  20   alleges that defendants unlawfully searched, arrested and detained him on four separate

                                  21   occasions; specifically, on August 16, 2018, October 15, 2018 and January 9, 2019, by

                                  22   Antioch Police (“Antioch Defendants”),1 and on October 3, 2018, he was searched,

                                  23   arrested and detained by Concord Police Sergeant Sansen (“Concord Defendant”).

                                  24          The Antioch Defendants argue that plaintiff was on court-ordered probation with a

                                  25   search clause and there was reasonable suspicion during the August 16, 2018 and

                                  26   October 15, 2018, searches; therefore, there was no violation of his rights. The Antioch

                                  27
                                       1
                                  28    These defendants include officers Cox, Downie, Hynes, Ramirez and Torres and
                                       dispatchers Lee, Moore and Scott.
                                         Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 2 of 22




                                   1   Defendants state that with respect to the third search on January 19, 2019, plaintiff was

                                   2   not on probation, but his claim is barred by Heck v. Humphrey, 512 U.S. 477 (1994),

                                   3   because plaintiff pled no-contest to charges stemming from that incident. The Concord

                                   4   Defendant also argues that plaintiff was on court-ordered probation during the October 3,

                                   5   2018, search, and there was reasonable suspicion to support the search in light of the

                                   6   probation order.

                                   7                            MOTIONS FOR SUMMARY JUDGMENT
                                   8          Legal Standard

                                   9          Summary judgment is proper where the pleadings, discovery and affidavits show

                                  10   that there is "no genuine dispute as to any material fact and the movant is entitled to

                                  11   judgment as a matter of law." Fed. R. Civ. P. 56(a). Material facts are those which may

                                  12   affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
Northern District of California
 United States District Court




                                  13   (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a

                                  14   reasonable jury to return a verdict for the nonmoving party. Id.

                                  15          The moving party for summary judgment bears the initial burden of identifying

                                  16   those portions of the pleadings, discovery and affidavits which demonstrate the absence

                                  17   of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);

                                  18   Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). When

                                  19   the moving party has met this burden of production, the nonmoving party must go beyond

                                  20   the pleadings and, by its own affidavits or discovery, set forth specific facts showing that

                                  21   there is a genuine issue for trial. Id. If the nonmoving party fails to produce enough

                                  22   evidence to show a genuine issue of material fact, the moving party wins. Id.

                                  23          Facts

                                  24          A review of the record indicates that the following facts are undisputed unless

                                  25   otherwise noted:

                                  26          Probation

                                  27          This case discusses two different types of probation: court-ordered probation and

                                  28   Postrelease Community Supervision (“PRCS”), also known as AB 109. PRCS was
                                                                                     2
                                           Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 3 of 22




                                   1   enacted in 2011 pursuant to Assembly Bill 109. It is undisputed that plaintiff was not on

                                   2   PRCS during the incidents in this case. The computer systems in these incidents

                                   3   erroneously stated that he was on PRCS.

                                   4          It is undisputed that during the August 16, 2018, October 3, 2018 and October 15,

                                   5   2018 incidents, plaintiff was on court-ordered probation from the Contra Costa County

                                   6   Superior Court in Martinez for a nonviolent misdemeanor. Concord Defendant Request

                                   7   for Judicial Notice (“RJN”) at 4; Antioch Defendants Request for Judicial Notice (“RJN”)

                                   8   Exs. A, E.2 Part of the probation provided that plaintiff had to “Submit your person, place

                                   9   of residence, storage locker, any vehicle or property under your control to search and

                                  10   seizure at any time of the day or night, with or without warrant, to any police officer.” Id.

                                  11   The end date of the court-ordered probation was November 18, 2018. Id. Previously, the

                                  12   Contra Costa County Superior Court in Pittsburg had ordered plaintiff on probation
Northern District of California
 United States District Court




                                  13   through September 16, 2016, on a different case. Docket No. 108, Ex. F. The Pittsburg

                                  14   court’s probation order is not relevant in this case.

                                  15          October 3, 2018, Incident with Concord Police

                                  16          On October 3, 2018, the Concord Defendant, sergeant Sansen was assigned to a

                                  17   Special Enforcement Team (“SET”) for the City of Concord’s Police Department. Motion

                                  18   for Summary Judgment 1 (“MSJ1”) Sansen Decl. ¶¶ 2-3. Sansen was the supervisor of

                                  19   the team. Id. ¶ 3. The Concord Police received a report of a sexual assault perpetrated

                                  20   by plaintiff, who was staying in a Motel 6 in Concord and had a firearm. Id. ¶ 4. Officers

                                  21   performed a search of plaintiff’s name on the Automated Regional Information Exchange

                                  22   System (“ARIES”) to determine if plaintiff was on probation. Id. ¶ 5. ARIES is a shared

                                  23   information system maintained by Alameda, Solano and Contra Costa Counties. Id.

                                  24   State courts within the counties input probation information, which includes effective and

                                  25   expiration dates, terms and conditions, underlying offenses and court docket numbers.

                                  26

                                  27   2
                                         Defendants’ requests for judicial notice are granted and the court takes judicial notice of
                                  28   the relevant state court records. See Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir.
                                       2007)
                                                                                     3
                                         Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 4 of 22




                                   1   Id. ¶ 6. Local law enforcement personnel have access to ARIES, but they cannot alter

                                   2   data in ARIES generated by other agencies. Motion for Summary Judgment 2 (“MSJ2”)

                                   3   Lee Decl. ¶ 8. Thus, local law enforcement agencies cannot alter or modify information

                                   4   regarding probation status because that information is entered by courts. Id.

                                   5          The ARIES search the Concord police officers conducted indicated that on

                                   6   October 3, 2018, plaintiff was on active probation, the terms of which included the search

                                   7   clause. Sansen Decl. ¶7; Concord Defendant RJN at 4. Sansen and several other

                                   8   officers responded to the Motel 6 at approximately 10:00 p.m. to conduct a probation

                                   9   search of plaintiff. Sansen Decl. ¶ 8.

                                  10          Sansen states he was only present as a supervisor and did not search or assist in

                                  11   searching plaintiff. Id. ¶¶ 9, 10. Plaintiff disputes this and states that Sansen did instruct

                                  12   another officer to search plaintiff. Docket No. 104 at 7. Sansen observed a gun being
Northern District of California
 United States District Court




                                  13   removed from plaintiff’s pocket. Sansen Decl. ¶ 11. Another police officer made the

                                  14   decision to arrest plaintiff based on the circumstances, and Sansen’s approval was not

                                  15   required to perform the arrest. Id. ¶ 13. Plaintiff disputes this assertion and maintains

                                  16   that Sansen instructed another officer to handcuff plaintiff and then Sansen told plaintiff

                                  17   he was under arrest. Docket No. 104 at 7. Other officers drafted the police reports and

                                  18   Sansen’s only responsibility was to approve the reports once they were completed.

                                  19   Sansen Decl. ¶ 14. Plaintiff was arrested and taken to jail. Id. ¶ 13; Docket No. 24 at 4.

                                  20          Antioch Police

                                  21          August 16, 2018, Incident

                                  22          On August 16, 2018, at approximately 7:00 p.m., defendant officer Torres was in a

                                  23   fully marked patrol vehicle patrolling the area of Gentrytown Park in Antioch. MSJ2

                                  24   Torres Decl. ¶ 2. The Gentrytown Park parking lot is commonly used by individuals for

                                  25   the purpose of doing illegal drugs, drinking alcohol and having sex. Id. At that time there

                                  26   were still numerous children playing in the playground. Id. Torres observed a Jeep

                                  27   Cherokee parked in the lot with two people inside. Id. ¶ 3. Torres ran the license plate

                                  28   and fouhd there were no warrants associated with the car and it was currently registered.
                                                                                     4
                                           Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 5 of 22




                                   1   Id. ¶ 4. Torres did not activate his patrol vehicle’s lights or sirens or otherwise interact

                                   2   with the people in the car when he stopped to run the license plate. Id.

                                   3          While Torres ran the license plate, plaintiff, the driver of the car, exited the vehicle

                                   4   and asked why he was being stopped. Id. ¶ 5. Torres stated that he was not stopping

                                   5   him but, due to the illegal activity in the parking lot, he asked for plaintiff’s identification.

                                   6   Id. Plaintiff voluntarily provided his California Driver’s License. Id. Plaintiff asked Torres

                                   7   why he was stopping him, and Torres stated that he was out “duck hunting.” Docket No.

                                   8   104 at 33.

                                   9          Torres contacted the Antioch Police Department dispatcher, who informed him that

                                  10   plaintiff was on PRCS. Id. ¶ 6. The dispatcher did not state that plaintiff was on court-

                                  11   ordered probation. Lee Decl. ¶ 6. Torres later discovered that plaintiff was not on PRCS.

                                  12   Docket No. 108 at 12.
Northern District of California
 United States District Court




                                  13          Data in ARIES indicated that plaintiff was also on court-ordered probation with a

                                  14   search clause. Torres Decl. ¶ 6. However, Torres does not allege that he conducted the

                                  15   ARIES search or was aware of plaintiff’s court-ordered probation status prior to

                                  16   performing a search of the vehicle and plaintiff. The police report of this incident

                                  17   indicates that the dispatcher stated plaintiff was on court-ordered probation. Docket No.

                                  18   108 at 12. However, this is incorrect. Lee Decl. ¶ 6.

                                  19          Torres informed plaintiff that he was going to conduct a probation search of the

                                  20   vehicle, at which point plaintiff became uncooperative and stated, “[y]ou’re not going to

                                  21   search my vehicle.” Torres Decl. ¶ 7. Based on concerns for his own safety, Torres

                                  22   handcuffed plaintiff and placed him in the patrol vehicle while he searched plaintiff’s

                                  23   vehicle. Id.

                                  24          During the search of the vehicle, Torres discovered a loaded firearm concealed in

                                  25   the center console with an additional ammunition magazine. Id. ¶ 8. Torres conducted a

                                  26
                                       3
                                  27     During an internal affairs investigation into plaintiff’s allegations, an internal affairs
                                       official heard an audio recording of part of the incident that plaintiff had recorded. Docket
                                  28   No. 108 at 31. Torres was heard saying, “When you go duck hunting, you can’t shoot all
                                       the ducks at once.” Id.
                                                                                       5
                                         Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 6 of 22




                                   1   records search and learned that the firearm was not registered to plaintiff and that plaintiff

                                   2   had numerous prior felony convictions, including for sale of narcotics, rape, assault with a

                                   3   deadly weapon, burglary, forgery, robbery and for violations for failing to register as a sex

                                   4   offender. Id. ¶¶ 8,9. Based on all of this information, Torres determined there was

                                   5   probable cause to arrest plaintiff. Id. ¶ 10. Torres also discovered three counterfeit

                                   6   $100.00 bills on plaintiff. Id.

                                   7          Defendant officer Hynes arrived on the scene to ensure Torres’ safety, but Hynes

                                   8   did not participate in the search of plaintiff or his vehicle. Id. ¶ 13. Hynes and defendant

                                   9   officer Ramirez handcuffed plaintiff, while Torres conducted a search of plaintiff’s vehicle.

                                  10   Docket No. 24 at 3.

                                  11          Torres placed plaintiff under arrest, and later the Contra Costa County District

                                  12   Attorney’s Office filed a complaint charging plaintiff with the commission of several
Northern District of California
 United States District Court




                                  13   felonies related to this incident. Torres Decl. ¶¶ 10, 14.

                                  14          October 15, 2018, Incident

                                  15          On October 15, 2018, at approximately 3:32 a.m., defendant officer Cox was in a

                                  16   fully marked patrol vehicle conducting a fraud investigation at the Comfort Inn in Antioch.

                                  17   MSJ2 Cox Decl. ¶ 2. The Comfort Inn is in a high crime area and is the site of numerous

                                  18   arrests for narcotics violations, prostitution and gang activity. Id. ¶ 6. The fraud

                                  19   investigation involved a suspect who had been seen with plaintiff, and Cox was informed

                                  20   that plaintiff had attempted to rent a room at the hotel with the suspect. Id. ¶ 3. Cox was

                                  21   informed that plaintiff’s credit card had been declined and that plaintiff later returned to

                                  22   the hotel and used counterfeit money to rent a room. Id.

                                  23          Cox recognized plaintiff from a prior investigation and saw plaintiff leaving the

                                  24   hotel parking lot in a blue jeep. Id. ¶¶ 4-5. Cox was aware that plaintiff was subject to a

                                  25   court-ordered probation search clause. Id. ¶ 5. In light of plaintiff’s probation status, his

                                  26   association with the subject of the fraud investigation, his use of forged money, and the

                                  27   high crime activity around the Comfort Inn, Cox believed he had reasonable suspicion to

                                  28   stop, question and search plaintiff. Id. ¶ 7.
                                                                                       6
                                         Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 7 of 22




                                   1          Cox activated his patrol vehicle’s emergency lights and stopped plaintiff. Id. ¶ 8.

                                   2   While still inside his patrol vehicle, Cox checked ARIES and confirmed that plaintiff was

                                   3   on probation and subject to a warrantless search. Id. ¶ 9; Antioch Defendants RJN Exs.

                                   4   A, E. Plaintiff’s probation was active until November 18, 2018. Id. Cox also contacted

                                   5   dispatch, who stated that plaintiff was on PRCS. Moore Decl. ¶ 6.

                                   6          Cox directed plaintiff to exit his vehicle so that he could conduct a probation

                                   7   search. Cox Decl. ¶ 10. While searching the vehicle, Cox discovered a container

                                   8   containing heroin, a plastic bag with rock cocaine base and an air pistol. Id. ¶ 11. While

                                   9   searching plaintiff’s person, Cox discovered a Visine eyedrop bottle that contained a

                                  10   brownish liquid with a vinegar-like smell that, based on Cox’s experience was likely

                                  11   heroin. Id. ¶ 12. During a search of plaintiff’s hotel room at the Comfort Inn, police

                                  12   officers found various narcotics and narcotics paraphernalia, including a glass stem pipe,
Northern District of California
 United States District Court




                                  13   heroin, crack cocaine, a digital scale and methamphetamine. Id. ¶ 16. Police officers

                                  14   also found two firearm magazines loaded with eight rounds each of live ammunition. Id.

                                  15   ¶ 16. Plaintiff was arrested for several felonies. Id. ¶ 19.

                                  16          January 9, 2019, Incident

                                  17          On January 9, 2019, at approximately 1:05 a.m., defendant officer Downie was in

                                  18   a fully marked police vehicle patrolling the parking lot of a 7-Eleven convenience store in

                                  19   Antioch. MSJ2 Downie Decl. ¶ 2. Downie noticed a blue Jeep parked in a disabled

                                  20   parking space and that the vehicle did not have a disabled license plate or disabled

                                  21   placard displayed. Id. Parking in a designated disabled parking space by an individual

                                  22   who is not disabled is a violation of California Vehicle Code section 4461. Id. ¶ 3.

                                  23   Downie determined that he had reasonable suspicion to conduct a traffic stop. Id.

                                  24          Downie approached the vehicle, and the driver, later identified as plaintiff, exited

                                  25   the vehicle. Id. Plaintiff stated that he did not have a disabled placard and provided

                                  26   Downie with a California-issued guard card as a form of identification. Id. Downie

                                  27   contacted police dispatch and defendant dispatcher Scott responded and stated that

                                  28   plaintiff was on PRCS. Id. Downie later learned that plaintiff was not on PRCS. Id.
                                                                                     7
                                         Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 8 of 22




                                   1          For safety reasons, Downie conducted a pat down of plaintiff. Id. ¶ 4. Downie felt

                                   2   a body armor vest underneath plaintiff’s shirt and a small bottle of Visine which contained

                                   3   a brown liquid that Downie suspected was an illegal narcotic. Id. Downie contacted

                                   4   police dispatch and learned that plaintiff had several felony convictions. Id. ¶ 6. Downie

                                   5   arrested plaintiff for felon in possession of body armor, heroin and failure to register as a

                                   6   sex offender. Id. ¶¶ 11-12.

                                   7          Conviction and Sentence

                                   8          On February 5, 2019, the Contra Costa County District Attorney’s Office filed a

                                   9   criminal complaint against plaintiff related to the August 16, 2018, and January 9, 2019,

                                  10   arrests. Antioch Defendants RJN Ex. D. On January 19, 2020, plaintiff entered a plea of

                                  11   no-contest to California Penal Code section 31360, felon in possession of body armor,

                                  12   related to the January 9, 2019, arrest. Id. Ex. F. On January 28, 2020, plaintiff was
Northern District of California
 United States District Court




                                  13   sentenced to two years’ imprisonment related to his plea to possession of body armor.

                                  14   Id. Ex. B.

                                  15          On April 11, 2019, plaintiff was indicted in federal court for being a felon in

                                  16   possession of ammunition due to a separate, unrelated arrest on February 3, 2019. Id.

                                  17   Ex. G. Plaintiff was later sentenced to 41 months’ imprisonment on the federal charges.

                                  18   Id. Ex. H. Plaintiff’s sentence for the state charges is being served concurrently with the

                                  19   federal charges. Id. Ex. B at 2.

                                  20                                            ANALYSIS

                                  21          Fourth Amendment

                                  22          Legal Standard

                                  23          The Fourth Amendment prohibits unreasonable searches and seizures. U.S.

                                  24   Const. amend IV. The touchstone of all Fourth Amendment analysis is reasonableness,

                                  25   and the reasonableness of a search is determined by weighing the degree to which it

                                  26   intrudes on an individual’s privacy against the legitimate government interests in the

                                  27   search. Graham v. Connor, 490 U.S. 386, 395-96 (1989). The reasonableness of the

                                  28   search is assessed under “the totality of the circumstances.” United States v. Knights,
                                                                                      8
                                         Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 9 of 22




                                   1   534 U.S. 112, 118 (2001); United States v. King, 736 F.3d 805, 808 (9th Cir. 2013).

                                   2          Under this approach, the reasonableness of a search is determined by “assessing,

                                   3   on the one hand, the degree to which it intrudes upon an individual’s privacy and, on the

                                   4   other, the degree to which it is needed for the promotion of legitimate governmental

                                   5   interests.” Knights, 534 U.S. at 118-19. A probationer’s reasonable expectation of

                                   6   privacy is “significantly diminished.” Id. at 119-20. In Knights, the Supreme Court upheld

                                   7   the warrantless search of defendant’s apartment where law enforcement had a

                                   8   reasonable suspicion that the defendant was engaged in criminal activity. Id. at 121.

                                   9   The search was conducted pursuant to the terms of defendant’s probation which

                                  10   authorized searches of his residence “with or without a search warrant, warrant of arrest

                                  11   or reasonable cause.” Id. at 114. Balancing the intrusion on defendant’s privacy against

                                  12   the government’s legitimate interest in the search, the court concluded that the search
Northern District of California
 United States District Court




                                  13   was reasonable under the totality of the circumstances, with “the probation search

                                  14   condition being a salient circumstance.” Id. at 118. The Court did not decide whether,

                                  15   and under what circumstances, a suspicionless search pursuant to a search condition

                                  16   would be consistent with the Fourth Amendment. Id. at 120 n.6.

                                  17          In King, the Ninth Circuit held that the suspicionless search of probationer’s

                                  18   premises was permissible where the defendant, a violent felon, had accepted a

                                  19   suspicionless search condition as part of the probation agreement. 736 F.3d at 810. The

                                  20   court noted that the sentencing judge had “determined that it was necessary to condition

                                  21   the probation on [his] acceptance of the search provision,” that the probation order

                                  22   “clearly expressed” the condition, and that the defendant was “unambiguously informed”

                                  23   of it. Id. at 808-09. Weighing defendant’s diminished privacy interest against the

                                  24   government’s interest in discovering criminal activity and protecting potential victims, and

                                  25   taking into account defendant’s probation conditions, the court concluded that the search

                                  26   was reasonable. Id. at 810. The holding in King was limited to individuals on probation

                                  27   for a violent felony and “did not decide whether, and under what circumstances, a

                                  28   suspicionless search condition would be appropriate for ‘low level offenders’”. United
                                                                                    9
                                        Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 10 of 22




                                   1   States v. Aviles, 229 F. Supp. 3d 1039, 1045 (N.D. Cal. 2017).

                                   2          October 3, 2018 Incident

                                   3          The Concord Defendant first argues that he took no action that caused any

                                   4   violation of plaintiff’s rights because while he was present, he did not participate in the

                                   5   search or the decision to arrest plaintiff. These assertions are disputed because plaintiff

                                   6   contends that the Concord Defendant was involved in the incident.

                                   7          The Concord Defendant further argues that even if he was involved in the search

                                   8   and arrest, the undisputed evidence shows that there was no constitutional violation. A

                                   9   review of the undisputed facts demonstrates that there was reasonable suspicion that

                                  10   plaintiff had engaged in criminal activity.

                                  11          As noted above, reasonable suspicion that a probationer subject to a search

                                  12   condition is engaged in criminal activity satisfies the requirements of the Fourth
Northern District of California
 United States District Court




                                  13   Amendment. Knights, 534 U.S. at 121. Such reasonable suspicion “is formed by

                                  14   ‘specific articulable facts which, together with objective and reasonable inferences, form

                                  15   the basis for suspecting that the particular person detained is engaged in criminal

                                  16   activity.’” United States v. Job, 871 F.3d 852, 861 (9th Cir. 2017) (quoting United States

                                  17   v. Colin, 314 F.3d 439, 442 (9th Cir. 2002)). In determining whether reasonable

                                  18   suspicion existed, the court considers the totality of the circumstances, including an

                                  19   officer’s training and experience. United States v. Valdes-Vega, 738 F.3d 1074, 1080

                                  20   (9th Cir. 2013) (en banc) (further observing that “[p]rotection of the public safety justifies

                                  21   such an approach”). Courts have considered a variety of factually specific contextual

                                  22   considerations in determining whether an officer had reasonable suspicion to perform a

                                  23   search, including: (1) whether any bulges were visible on the suspect, Job, 871 F.3d at

                                  24   861; (2) the type of crime that is suspected to have been committed, id.; (3) whether the

                                  25   suspect exhibited nervous and evasive behavior, Illinois v. Wardlow, 528 U.S. 119, 124

                                  26   (2000); and (4) whether the encounter occurred in a high crime area, id. Additionally, an

                                  27   individual's “status as a probationer means that he begins with a lower expectation of

                                  28   privacy than is enjoyed by a citizen who is not subject to a criminal sanction.” King, 736
                                                                                     10
                                           Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 11 of 22




                                   1   F.3d at 808.

                                   2           Concord Police received a report of a sexual assault committed by plaintiff, who

                                   3   was staying in a Motel 6 in Concord and had a firearm. The individual who submitted the

                                   4   report provided his name and the name of his girlfriend, who was the victim. Docket No.

                                   5   109 at 2. It was also discovered that plaintiff was on active probation with a search

                                   6   clause. All of this occurred and was known prior to the Concord Defendant’s interaction

                                   7   with plaintiff.

                                   8           The Concord Defendant has demonstrated reasonable suspicion that plaintiff was

                                   9   involved in criminal activity to warrant the search in light of the report of the sexual

                                  10   assault. See United States v. Terry-Crespo, 356 F.3d 1170, 1173-77 (9th Cir. 2004)

                                  11   (officer had reasonable suspicion to conduct stop based on victim’s 911 call because call

                                  12   in which victim identified himself, exhibited sufficient “indicia of reliability”). Moreover,
Northern District of California
 United States District Court




                                  13   balancing the intrusion on plaintiff’s privacy against the Concord Defendant’s legitimate

                                  14   interest in investigating the serious crimes of sexual assault and possession of a firearm,

                                  15   the search was reasonable under the totality of the circumstances. Summary judgment is

                                  16   granted to the Concord Defendant.4

                                  17           October 15, 2018 Incident

                                  18            Antioch Defendant Cox was conducting a fraud investigation at the Comfort Inn,

                                  19   which is considered a high crime site by the Antioch Police Department, when he

                                  20   observed plaintiff. Cox learned that plaintiff was associating with the subject of the fraud

                                  21   investigation and had attempted to use counterfeit money. It is undisputed that Cox

                                  22   recognized plaintiff from a prior investigation and was aware that plaintiff was on

                                  23   probation subject to a search condition. Based on these circumstances, Cox believed he

                                  24   had reasonable suspicion to stop, question and search plaintiff.

                                  25

                                  26
                                       4
                                  27     To the extent that plaintiff seeks to raise new allegations in his opposition, of excessive
                                       force and that officers pointed guns at him, any such request is denied. The claim
                                  28   against the Concord Defendant was outlined in the screening order. Plaintiff’s motion to
                                       amend was already denied. Docket Nos. 127, 137.
                                                                                      11
                                        Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 12 of 22




                                   1            It is undisputed that dispatch stated that plaintiff was on PRCS and did not

                                   2   mention the court-ordered probation. However, it is also undisputed that Cox used the

                                   3   computer in his patrol car to confirm that plaintiff was on court-ordered probation subject

                                   4   to a search condition.

                                   5            Plaintiff, in an attempt to indicate disputed facts, presents many allegations that

                                   6   Cox’s statements about a fraud investigation are a lie and that Cox never did a computer

                                   7   search in his patrol car. Plaintiff fails to present any suitable arguments to support these

                                   8   conclusory allegations. Simply stating that Cox is lying without any support is insufficient.

                                   9   Plaintiff argues that defendants have presented no evidence showing computer records

                                  10   that confirm that Cox used his computer when he states that he did. However, Cox

                                  11   presented these statements in his declaration under the penalty of perjury. In addition,

                                  12   the the police report that Cox prepared contemporaneously with the arrest reflects that he
Northern District of California
 United States District Court




                                  13   knew plaintiff from a prior investigation (he included the investigation number in the

                                  14   report) and that he confirmed plaintiff’s probation status in his patrol car. MSJ2 Cox Decl.

                                  15   at 16.

                                  16            Conclusory statements, such as that an opponent is lying or that documents have

                                  17   been fabricated – without presentation of any explanation of what portion of a statement

                                  18   or document is false and without offering an explanation of one's view of the true state of

                                  19   events – are insufficient to raise a triable issue. "When the nonmoving party relies only

                                  20   on its own affidavits to oppose summary judgment, it cannot rely on conclusory

                                  21   allegations unsupported by factual data to create an issue of material fact." Hansen v.

                                  22   United States, 7 F.3d 137, 138 (9th Cir. 1993). While plaintiff has attempted to support

                                  23   other arguments in this motion for summary judgment that defendants are lying, he has

                                  24   not done so for his contentions about Cox. His conclusory assertions are insufficient to

                                  25   defeat summary judgment.

                                  26            In light of plaintiff’s association with the subject of the fraud investigation, his

                                  27   attempt to use forged money, the high crime nature of the location and plaintiff’s

                                  28   probation status, Cox has shown he had reasonable suspicion to stop, question and
                                                                                        12
                                           Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 13 of 22




                                   1   search plaintiff. Balancing the intrusion on plaintiff’s privacy against the legitimate

                                   2   interest in investigating the fraud allegations concerning the individual with whom plaintiff

                                   3   was associating and that plaintiff had used counterfeit money, the search was reasonable

                                   4   under the totality of the circumstances. Cox is entitled to summary judgment. For these

                                   5   same reasons, summary judgment is also granted to the dispatch operator defendant

                                   6   who communicated with Cox about plaintiff’s probation status.

                                   7           August 16, 2018 Incident

                                   8           Antioch Defendant Torres contends that there was reasonable suspicion for this

                                   9   search; however, he concedes it is a close call and presents few arguments in support.

                                  10   MSJ2 at 26. Instead, he argues that in light of the search condition of plaintiff’s

                                  11   probation, the suspicionless search was permissible under the circumstances. Torres

                                  12   notes that there is no controlling law regarding whether a search condition can justify a
Northern District of California
 United States District Court




                                  13   suspicionless search of a person on probation for a nonviolent crime. It is undisputed

                                  14   that plaintiff was on probation for a nonviolent misdemeanor at the time of the incident.

                                  15   While not binding, Torres urges the court to follow the reasoning of United States v.

                                  16   Aviles, 229 F. Supp. 3d 1039 (N.D. Cal. 2017) and find the search valid.5

                                  17           Torres’ argument that he was aware of plaintiff’s court-ordered probation status

                                  18   prior to the search and arrest is unavailing. This is at best disputed or perhaps

                                  19   inaccurate. The dispatcher did not indicate that plaintiff was on court-ordered probation,

                                  20   as Torres stated in the police report. Furthermore, there are no specific allegations in

                                  21   Torres’ declaration that he discovered this fact prior to the search.

                                  22

                                  23

                                  24   5
                                         In Aviles, the Northern District addressed the issue of whether a search condition can
                                  25   justify a suspicionless search of a person on probation for a nonviolent crime. Id. at
                                       1045-46. In Aviles, law enforcement conducted a suspiconless search of the residence
                                  26   of defendant, who was on probation for a nonviolent crime. Id. at 1040-41, 1045-46. The
                                       defendant’s order of probation included a suspiconless search provision. Id. at 1040.
                                  27   The court found that the search was reasonable after looking at the suspiconless search
                                       condition itself and making an individualized inquiry regarding the search condition and
                                  28   looking at the crime, defendant’s criminal history and any other characteristics specific to
                                       the defendant. Id. at 1044-46.
                                                                                     13
                                           Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 14 of 22




                                   1           With respect to this search, arrest and detention, material facts are in dispute;

                                   2   specifically, there is a contest between plaintiff’s version of the facts and Torres’

                                   3   explanation. Viewing the evidence in the light most favorable to plaintiff and taking his

                                   4   sworn allegations as true, he has met his burden and a jury could conclude there was a

                                   5   constitutional violation. Torres’ motion for summary judgment with respect to this incident

                                   6   must be denied.

                                   7           Torres’ argument, that the search was valid due to reasonable suspicion and the

                                   8   search clause of plaintiff’s probation, lacks merit due to his apparent lack of knowledge of

                                   9   the court-ordered probation. The only fact to support reasonable suspicion is that the

                                  10   search occurred in a high crime area, but that alone is insufficient in this case. Nor will

                                  11   the court address the legality of a suspicionless search of a person on probation for a

                                  12   nonviolent crime because it is disputed if Torres was aware of plaintiff’s probation status
Northern District of California
 United States District Court




                                  13   when he conducted the search.

                                  14           Nor is Torres entitled to summary judgment to the extent he was erroneously

                                  15   informed that plaintiff was on PRCS. Torres does not provide sufficient evidence or

                                  16   allegations regarding any search provisions that are part of PRCS and how they would

                                  17   have applied to plaintiff. Nor has Torres argued the merits of a suspicionless search for

                                  18   an individual on PRCS. The court finds that the reasoning of Aviles is inapplicable to this

                                  19   case due to the lack of information in the record surrounding searching an individual who

                                  20   is on PRCS. For all these reasons, summary judgment is denied as to Torres.

                                  21           The only allegations against defendant officers Hynes and Ramirez are that they

                                  22   handcuffed plaintiff while Torres conducted a search of the car. It is undisputed that

                                  23   these defendants were not involved in Torres’ decisions to conduct the search and arrest

                                  24   of plaintiff. They are entitled to summary judgment.6

                                  25

                                  26

                                  27
                                       6
                                  28    The court will address the allegations against defendant dispatcher Lee below while
                                       discussing qualified immunity.
                                                                                   14
                                        Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 15 of 22




                                   1          Heck v. Humphrey

                                   2          The Antioch Defendants argue that plaintiff’s allegations regarding the January 9,

                                   3   2019, arrest for body armor are barred by Heck because plaintiff pled no-contest to

                                   4   possession of the body armor and was sentenced to two years’ imprisonment.

                                   5          Legal Standard

                                   6          The Supreme Court held in Heck, 512 U.S. at 486-87, that “in order to recover

                                   7   damages for allegedly unconstitutional conviction or imprisonment, or for other harm

                                   8   caused by actions whose unlawfulness would render a conviction or sentence invalid, a §

                                   9   1983 plaintiff must prove that the conviction or sentence has been reversed on direct

                                  10   appeal, expunged by executive order, declared invalid by a state tribunal authorized to

                                  11   make such determination, or called into question by a federal court's issuance of a writ of

                                  12   habeas corpus.”
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has repeatedly treated no-contest pleas in California state court

                                  14   as convictions when applying the Heck doctrine. See Szajer v. City of Los Angeles, 632

                                  15   F.3d 607, 609-12 (9th Cir. 2011); Ove v. Gwinn, 264 F.3d 817, 823 n.4 (9th Cir. 2001);

                                  16   see also Radwan v. Cnty. of Orange, 519 F. App’x 490, 490-91 (9th Cir. 2013) (“We have

                                  17   repeatedly found Heck to bar §1983 claims, even where the . . . prior convictions were

                                  18   the result of guilty or no-contest pleas.”).

                                  19          To be sure, a few months after Szajer was decided, the Ninth Circuit issued a

                                  20   decision in Lockett v. Ericson, 656 F.3d 892 (9th Cir. 2011) which contained dicta that

                                  21   could be interpreted as inconsistent with Szajer. In Lockett the Ninth Circuit reversed the

                                  22   district court, which had held that plaintiff's complaint was Heck barred. Id. at 893.

                                  23   Although the Ninth Circuit noted that Lockett’s conviction was obtained as the result of his

                                  24   no-contest plea and that “[h]e was not tried, and no evidence was introduced against

                                  25   him,” Id. at 896-97, the court found that Lockett’s conviction did “not in any way depend

                                  26   on the legality of the search of his home,” and that his conviction therefore did not bar his

                                  27   § 1983 suit. Id. at 897. In short, if he were to succeed in challenging the legality of the

                                  28   search, that would not undermine the conviction. Hence, despite the court’s reference to
                                                                                      15
                                        Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 16 of 22




                                   1   the no-contest plea, the decision did not turn on the fact that it was a no-contest rather

                                   2   than a guilty plea. Tellingly, the court did not address or distinguish Szajer. See Byrd v.

                                   3   Phoenix Police Dep’t, 885 F.3d 639, 645 (9th Cir. 2018) (Heck did not bar the plaintiff’s

                                   4   search and seizure claims in his civil rights action because he pleaded guilty to a

                                   5   conspiracy charge and no evidence was produced against him at his plea hearing).

                                   6          No Ninth Circuit case has treated a no-contest plea differently than a guilty plea

                                   7   with respect to Heck. As one district court has summarized:

                                   8                 Taken together, the precedent discussed above indicates that
                                                     Heck’s inapplicability to certain cases involving [ ] pleas is
                                   9                 essentially an application of the harmless error exception first
                                                     recognized in Heck itself, or more generally, the rule that
                                  10                 success on a claim must necessarily imply the invalidity of the
                                                     conviction in order to be barred by Heck. Where an alleged
                                  11                 constitutional violation relates only to evidence that might or
                                                     might not be admissible despite the error, might or might not be
                                  12                 necessary to convict the defendant at trial, and regardless is
Northern District of California




                                                     not necessary for the defendant to enter a [ ] plea, then a
 United States District Court




                                  13                 successful claim that the evidence was obtained in violation of
                                                     the Constitution would not necessarily imply the invalidity of the
                                  14                 conviction. Accordingly, in considering whether Heck bars
                                                     claims of other constitutional violations by defendants who
                                  15                 have pled [ ] to crimes, a court must look to what effect such a
                                                     violation would necessarily have on the validity of the
                                  16                 conviction.
                                  17   Farrow v. Lipetzky, No. 12-cv-6495 JCS, 2017 WL 1540637, at *9 (N.D. Cal. April 28,

                                  18   2017). The question under Heck is whether subsequent civil rights claims are

                                  19   inconsistent with the conviction and thus need to be dismissed to avoid implying the

                                  20   invalidity of the conviction.

                                  21          The Antioch Defendants argue that plaintiff’s allegations in this civil rights case

                                  22   with respect to the January 9, 2019, incident are fundamentally inconsistent with his plea

                                  23   and conviction and are therefore barred by Heck. In this action plaintiff argues that he

                                  24   was stopped and searched by defendant Downie on January 9, 2019, without probable

                                  25   cause and that the search violated his Fourth Amendment rights. It is undisputed that

                                  26   defendant discovered the body armor during a pat-down search of plaintiff. It is also

                                  27   undisputed that plaintiff pled no-contest to possession of the body armor.

                                  28
                                                                                     16
                                        Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 17 of 22




                                   1          Plaintiff’s allegations in this civil rights action, that he was illegally searched, would

                                   2   imply if successful that his arrest and plea were invalid. This implication which would

                                   3   contravene Heck. Plaintiff argues that he is not challenging the fact that he possessed

                                   4   body armor in this civil rights action. Docket No. 104 at 12. He contends that he is only

                                   5   challenging the search that led to his arrest for possession of heroin and failure to

                                   6   register as a sex offender and that these charges were dismissed as part of the plea

                                   7   deal. Id.

                                   8          It is undisputed that it was the same search of plaintiff that uncovered the body

                                   9   armor, heroin and the fact that he had failed to register as a sex offender. Plaintiff’s

                                  10   contention that he can circumvent Heck by only challenging the aspects of the search to

                                  11   which he did not plead no-contest lacks merit.

                                  12          In Szajer, law enforcement executed a search warrant at defendants’ business
Northern District of California
 United States District Court




                                  13   and home and seized illegal firearms at both locations. 632 F.3d at 608. The defendants

                                  14   pled no-contest to the firearms found at their home. Id. The defendants later filed a

                                  15   lawsuit against the law enforcement officers arguing that the search of the business was

                                  16   unlawful. Id. The defendants argued that they were not challenging the seizure of the

                                  17   weapons at their home, for which they pled no-contest; rather, they were only challenging

                                  18   the seizure of the guns at the business for which they were not convicted, and Heck did

                                  19   not apply. Id. at 612. The Ninth Circuit affirmed the district court in finding the action was

                                  20   barred by Heck and noted that the searches of both locations were based on the same

                                  21   search warrant. Id. The Circuit found that defendants had an opportunity to challenge

                                  22   the search in the criminal proceeding but failed to do so and that if their civil rights case

                                  23   succeeded it would challenge the validity of the entire search warrant, thus implying there

                                  24   was no probable cause for the search. Id. As a result, the claim was Heck barred. Id.

                                  25          Here, plaintiff challenges the lawfulness of the search of his person that led to the

                                  26   seizure of the body armor and heroin and the discovery that he had failed to register as a

                                  27   sex offender. While plaintiff only pled no-contest to possessing the body armor, all three

                                  28   discoveries arose from the same search, and a finding that the search that resulted in the
                                                                                      17
                                           Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 18 of 22




                                   1   discovery of the heroin or sex offender information was invalid would call into question

                                   2   the body armor plea. Similar to Szajer, plaintiff’s claim is barred by Heck and summary

                                   3   judgment is granted to Antioch Defendants Downie and Scott for this claim.

                                   4           Qualified Immunity

                                   5           The defense of qualified immunity protects “government officials . . . from liability

                                   6   for civil damages insofar as their conduct does not violate clearly established statutory or

                                   7   constitutional rights of which a reasonable person would have known.” Harlow v.

                                   8   Fitzgerald, 457 U.S. 800, 818 (1982). The rule of “qualified immunity protects ‘all but the

                                   9   plainly incompetent or those who knowingly violate the law.’” Saucier v. Katz, 533 U.S.

                                  10   194, 202 (2001) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). Defendants can

                                  11   have a reasonable, but mistaken, belief about the facts or about what the law requires in

                                  12   any given situation. Id. at 205. A court considering a claim of qualified immunity must
Northern District of California
 United States District Court




                                  13   determine whether the plaintiff has alleged the deprivation of an actual constitutional right

                                  14   and whether such right was clearly established, such that it would be clear to a

                                  15   reasonable officer that his conduct was unlawful in the situation he confronted. See

                                  16   Pearson v. Callahan, 555 U.S. 223, 236 (2009) (overruling the sequence of the two-part

                                  17   test that required determining a deprivation first and then deciding whether such right was

                                  18   clearly established, as required by Saucier). The court may exercise its discretion in

                                  19   deciding which prong to address first, in light of the particular circumstances of each

                                  20   case. Pearson, 555 U.S. at 236.

                                  21           With respect to the October 3, 2018, and October 15, 2018, incidents, the court

                                  22   has not found a constitutional violation, and, even if there was a violation, defendants

                                  23   would be entitled to qualified immunity. It would not be clear to reasonable police officers

                                  24   that conducting a search of a probationer subject to a search clause, when there was

                                  25   reasonable suspicion, as described above for each incident, would be a constitutional

                                  26   violation.7

                                  27
                                       7
                                  28     Plaintiff is barred from proceeding with the January 9, 2019, incident pursuant to Heck;
                                       therefore, the court need not address qualified immunity for that incident.
                                                                                     18
                                        Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 19 of 22




                                   1          With respect to the police dispatcher defendants, even assuming they committed a

                                   2   constitutional violation by relaying information that was later discovered to be erroneous,

                                   3   they are also entitled to qualified immunity. “‘Where an officer has an objectively

                                   4   reasonable, good-faith belief that he is acting pursuant to proper authority he cannot be

                                   5   held liable if the information supplied by other officers turns out to be erroneous.’” Torres

                                   6   v. City of Los Angeles, 548 F.3d 1197, 1212 (9th Cir. 2008) (quoting Motley v. Parks, 432

                                   7   F.3d 1072, 1082 (9th Cir. 2005) (en banc), rev'd on other grounds by United States v.

                                   8   King, 687 F.3d 1189 (9th Cir. 2012) (en banc)). In this case it was objectively reasonable

                                   9   for the dispatch officers to rely on the information from ARIES regarding plaintiff’s

                                  10   probation status. It is undisputed that ARIES is a shared information system maintained

                                  11   by several counties and that the police departments in this case can access but cannot

                                  12   modify or alter information input by state courts regarding the probation status of an
Northern District of California
 United States District Court




                                  13   individual. Thus, all police dispatcher defendants are entitled to qualified immunity.

                                  14          With respect to defendant Torres and the August 16, 2018 incident, the court

                                  15   found that Torres was not entitled to summary judgment on the merits. With respect to

                                  16   that incident, when viewed in the light most favorable to plaintiff, it would be clear to any

                                  17   reasonable police officer that a constitutional violation would occur by searching,

                                  18   detaining and arresting an individual in the circumstances Torres encountered. There

                                  19   was no probable cause to search plaintiff, nor was there reasonable suspicion, even

                                  20   assuming Torres had been aware of plaintiff’s probation status, which is disputed. Torres

                                  21   is not entitled to qualified immunity.

                                  22          With respect to defendant police officers Hynes and Ramirez’s involvement in the

                                  23   August 16, 2018 incident, the court has not found a constitutional violation, and, even if

                                  24   there was a violation, defendants would be entitled to qualified immunity. It would not be

                                  25   clear to reasonable police officers that handcuffing plaintiff after a different police officer

                                  26   determined a search was necessary would be a constitutional violation. See Motley, 432

                                  27   F.3d at 1081 (“effective and efficient law enforcement requires cooperation and division

                                  28   of labor to function. For that reason, law enforcement officers are generally entitled to
                                                                                      19
                                           Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 20 of 22




                                   1   rely on information obtained from fellow law enforcement officers.”).

                                   2           Discovery

                                   3           Plaintiff previously requested subpoenas that the court deferred on issuing until

                                   4   ruling on the summary judgment motion. Docket No. 93. Plaintiff sought video footage

                                   5   from a surveillance camera at a 7-11 convenience store with respect to the January 9,

                                   6   2019, incident, and data, phone records and audio from a mobile phone application

                                   7   recording from the Metro PCS cellular phone company related to the August 16, 2018,

                                   8   incident.

                                   9           With respect to the January 9, 2019 incident, the court has found the claim barred

                                  10   by Heck; therefore, the video footage is immaterial. With respect to the August 16, 2018

                                  11   incident, plaintiff sought to introduce an audio of the incident to show that the dispatcher

                                  12   did not say he was on court-ordered probation and that Torres made statements about
Northern District of California
 United States District Court




                                  13   going duck hunting. As noted above, the court found plaintiff’s allegations to be

                                  14   undisputed. Therefore, the audio was not necessary for purposes of the motion for

                                  15   summary judgment. The court will reconsider plaintiff’s efforts to obtain this audio at a

                                  16   future date, after settlement discussions.

                                  17           Plaintiff and the Antioch Defendants also submitted many filings regarding the

                                  18   dispatch recordings as described in the court’s June 11, 2021, order. Docket No. 127.

                                  19   Plaintiff has since indicated that he has listened to the recordings and the court has

                                  20   considered his arguments. Docket No. 139.8

                                  21           Referral to Pro se Prisoner Mediation Program

                                  22           This case appears to be a good candidate for the court’s mediation program.

                                  23   Good cause appearing therefore, this case is now referred to Magistrate Judge Illman for

                                  24   mediation or settlement proceedings pursuant to the Pro Se Prisoner Mediation Program.

                                  25

                                  26   8
                                        The court notes that the relevant substance of the recordings was completely and
                                  27   accurately reflected in the declarations of the dispatcher Antioch Defendants that was
                                       part of their motion for summary judgment filed on January 8, 2021. Plaintiff has had
                                  28   access to these declarations for many months and extensively cited to them and the
                                       substance of the recordings in his opposition filings.
                                                                                     20
                                        Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 21 of 22




                                   1   The proceedings will take place within 120 days of the date this order is filed. Magistrate

                                   2   Judge Illman will coordinate a time and date for mediation or settlement proceedings with

                                   3   all interested parties and/or their representatives and, within five days after the

                                   4   conclusion of the proceedings, file with the court a report for the prisoner mediation or

                                   5   settlement proceedings.

                                   6          Plaintiff must attend and participate in the mediation or settlement conference

                                   7   proceedings. The conference may be set up so that he will appear in person, by

                                   8   videoconference or by telephone and he must attend whatever format Magistrate Judge

                                   9   Illman chooses. Plaintiff is cautioned that he may be sanctioned for failure to comply with

                                  10   an order to participate in a mediation or settlement conference, and such sanctions may

                                  11   include dismissal of part or all of the action. See Fed. R. Civ. P. 16(a), (f), and 41(b).

                                  12   Plaintiff does not have to settle, but he must participate.
Northern District of California
 United States District Court




                                  13                                            CONCLUSION

                                  14          1. For the reasons set forth above, Concord Defendant Sansen’s motion for

                                  15   summary judgment (Docket No. 64) is GRANTED. Sansen is dismissed with prejudice

                                  16   from this action. Plaintiff’s request for sanctions is DENIED.

                                  17          2. For the reasons set forth above, the Antioch Defendants’ motion for summary
                                       judgment (Docket No. 74) is GRANTED in part and DENIED in part. All defendants
                                  18
                                       except Torres are dismissed from this action with prejudice. This action continues
                                  19
                                       against Torres with respect to the August 16, 2018, incident.
                                  20
                                              3. Concord Defendant’s motion (Docket No. 131) for the court not to consider
                                  21
                                       plaintiff’s further oppositions is DENIED. The court has reviewed and considered all of
                                  22
                                       plaintiff’s filings in light of his status as a pro se incarcerated prisoner.
                                  23
                                              4. This action is now referred to Magistrate Judge Illman for mediation or
                                  24
                                       settlement proceedings pursuant to the Pro Se Prisoner Mediation Program. The clerk
                                  25
                                       shall SEND a copy of this order to Magistrate Judge Illman. This case is STAYED and
                                  26
                                       the clerk is requested to ADMINISTRATIVELY CLOSE this case until further order from
                                  27
                                       the court.
                                  28
                                                                                       21
                                        Case 4:19-cv-01370-PJH Document 141 Filed 08/13/21 Page 22 of 22




                                   1         IT IS SO ORDERED.

                                   2   Dated: August 13, 2021

                                   3

                                   4                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                   5                                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            22
